                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: _________________
                                                              DATE FILED: 11/27/2019

              -against-
                                                                       19 Cr. 678 (AT)

AMAY GRANNISON,                                                           ORDER

                       Defendant.
ANALISA TORRES, District Judge:

     It is hereby ORDERED that the parties shall appear for a bail review hearing on
December 4, 2019, at 2:00 p.m.

       SO ORDERED.

Dated: November 27, 2019
       New York, New York
